             Case 1:19-cr-00251-LM Document 91 Filed 02/09/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

 UNITED STATES OF AMERICA                               No. 1:19-cr-00251-LM

        v.

 JOHNATHON IRISH,

        Defendant.


        UNITED STATES’ SUPPLEMENT TO ITS SENTENCING MEMORANDUM

   I.        Introduction

   The Government submits this supplement to its sentencing memorandum to provide

additional documentation demonstrating that defendant’s possession of the Sig Sauer 515, 5.56

caliber rifle, serial no. 53E001626 (the “rifle”) was “in or affecting commerce.”

   II.       The rifle.

         In 2012, Sig Sauer received approval for a marking variance allowing AO Precision to

manufacture firearm receivers with Sig Sauer markings. July 25, 2012 Letter, Exhibit 1. On

February 15, 2013, Sig Sauer ordered over 46,000 lower receivers from AO Precision for a total

price of over                    Blanket Purchase Order, Exhibit 2.

         AO Precision Manufacturing, LLC, manufactured the lower receiver used in the rifle’s

assembly, and shipped it from Florida, to New Hampshire, on April 12, 2013. Packing Slip,

Exhibit 3. Sig Sauer received the lower receiver for the rifle, along with 595 other lower

receivers, on April 18, 2013. Receipt Traveler, Exhibit 4. The rifle was fully assembled in

New Hampshire.

         On June 21, 2013, Irish purchased the rifle from the Sig Sauer Academy. Receipt dated

June 21, 2013, Exhibit 5. That same day, he purchased two accessories for the rifle – a tactical

                                               - 1 -
            Case 1:19-cr-00251-LM Document 91 Filed 02/09/21 Page 2 of 6




rifle bag and Magpul Magazines. Id.; Sig Sauer Invoice, Exhibit 6. Irish paid $64.97 for the

rifle bag and $13.95 for each magazine. Exh. 5. The rifle bag was manufactured in China. Exh.

6. Magpul, at the time, had its headquarters in Erie, Colorado. Fox News, “US Gun Magazine

Producer to Leave Colorado Over Gun Laws,” December 14, 2019, available at

https://foxnews.com/politics/us-gun-magazine-producer-to-leave-colo-over-gun-laws (last

visited February 2, 2021); see also Military.com, “MagPul, Magazines and Colorado House Bill

13-1244, Feb. 19, 2013, available at https://www.military.com/kitup/2013/02/magpul-

magazines-colorado-house.html (last visited February 2, 2021).

        On October 1, 2013, Irish purchased a Stoplite Foregrip LED Flashlight with Red Laser

from the Sig Sauer Academy Store. Receipt dated October 1, 2013, Exhibit 7; see also

https://www.tacticalgeartrade.com/element-stl-300j-stoplite-foregrip-led-flashlight-with-red-

laser.html (last visited February 2, 2021). Irish paid $172.00 for the flashlight. Exh. 7.

        In 2015, FBI took custody of the rifle along with a rifle bag and multiple magazines.

Receipt for Property, Exhibit 8, GX 3r. 1 In July of 2015, the defendant directed that the FBI

release those firearms to Roscoe Whitney—a man the defendant refers to as “grandpa.” In

October of 2017, the defendant e-mailed Whitney some documentation that convinced Whitney

that he could return the firearms. So, in October of 2017, Whitney returned the two firearms to

the defendant. ECF No. 48, at 84, ln. 5-12, 20-22; Id. at 85, ln. 17-20.

        Various friends and family members observed the defendant with firearms between 2018

and 2019. Dylan Roosa, a former friend, helped the defendant move a large box containing three

firearms – a 1911 pistol, an AR-style rifle, and a Catamount shotgun – from the living room into


1 GX refers to Government’s Exhibits admitted at trial.

                                                      - 2 -
             Case 1:19-cr-00251-LM Document 91 Filed 02/09/21 Page 3 of 6




a bedroom closet. When describing the rifle, Dylan Roosa testified that it was “full-dressed” with

“[a]ll the extra gadgets one could put on a gun,” including “two sets of sights, grip, flashlight,

laser.” Tr. of Jury Trial Day Three, Feb. 11, 2020, at 61, ln. 11-16. The defendant explained to

Roosa that the two sets of sights were for “shooting at different ranges, like 50 yards away, 100

yards away.” Id. at 62, ln. 14-19.

       When the rifle was recovered from Irish’s cousin, the rifle was “full-dressed,” just as Roosa

described:




Photograph, Exhibit 9, GX 28C. The rifle had a Magpul grip and trigger guard and Trijicon sights,

depicted in the images below:




                                               - 3 -
             Case 1:19-cr-00251-LM Document 91 Filed 02/09/21 Page 4 of 6




Most of Trijicon products are manufactured at the company’s facilities in Wixom, Michigan, or

Auburn, California. Trijicon, Made in the USA, https://trijicon.com/our-story/about-trijicon (last

visited February 3, 2021). Some, however, including riflescopes, have significant components

purchased in Japan or are manufactured in Japan. Id. The Energizer batteries are labeled

“Energizer Brands, LLC, St. Louis, Mo.”

          In addition, the rifle was equipped with the Stoplite Foregrip LED Flashlight Irish

purchased in October of 2013. The flashlight contained eight Energizer batteries. Images of the

Flashlight and batteries are below:




   III.      Defendant’s possession of the Sig Sauer 516, 5.56 caliber rifle affected interstate
             and foreign commerce.

          Under federal law, it is unlawful for any person who has been convicted of a felony to

“possess in or affecting commerce, any firearm or ammunition” 18 U.S.C. § 922(g)(1). As detailed

in the United States’ Sentencing Memorandum, defendant’s possession of the firearm was “in or

affecting commerce” for two distinct reasons: (1) because the manufacture of any firearm is an

                                               - 4 -
           Case 1:19-cr-00251-LM Document 91 Filed 02/09/21 Page 5 of 6




economic activity involving a pervasively regulated commodity, which in the aggregate affects

interstate commerce, and (2) because this firearm affected interstate commerce as at least one

component of the firearm was manufactured in Florida by another company. Moreover, the

defendant’s possession of the firearm affected interstate and foreign commerce because he added

after-market components to the firearm that had traveled in interstate commerce and purchased

other accessories manufactured outside of New Hampshire and outside of the United States. See,

e.g., United States v. Roszkowski, 700 F.3d 50, 58 (1st Cir. 2012) (“Section 922(g)(1) forbids

convicted felons from possessing a firearm ‘in or affecting commerce,” which includes the

possession of a gun that previously traveled interstate.”); United States v. Stewart, 451 F.3d 1071,

1076 (9th Cir. 2006) (“[T]he proper focus is not [the defendant] and his homemade machineguns,

but all homemade machineguns manufactured intrastate…The market for machineguns is

established and lucrative, like the market for marijuana.”); Montana Shooting Sports Association

v. Holder, 727 F.3d 975, 982 (9th Cir. 2013), (“Congress could have rationally concluded that the

manufacture of unlicensed firearms, even if initially sold only within the State of Montana, would

in the aggregate substantially affect the interstate market for firearms. Under Raich and Stewart,

[this is] within the reach of the long arm of federal law.”).

       Records readily demonstrate that the manufacture of the firearm affected interstate

commerce, and thus the defendant’s purchase and possession of the rifle affected interstate

commerce.     In addition, records, testimony, and recovery of the firearm establish that the

defendant’s possession of the rifle affected interstate and foreign commerce because he purchased

after-market accessories for the product. See, e.g., United States v. Wilkerson, 362 F.3d 717 (2d

Cir. 2004) (finding that interstate commerce element met where defendants purchased goods in-


                                                - 5 -
             Case 1:19-cr-00251-LM Document 91 Filed 02/09/21 Page 6 of 6




state that originated from out-of-state in Hobbs Act case). This de minimis effect on commerce

is sufficient.

    IV.      Conclusion

          The government has demonstrated, by a preponderance of the evidence, that defendant’s

possession of the rifle was unlawful because his possession affected interstate and foreign

commerce. Therefore, the base offense level is properly 20 and the two-level enhancement for

the offense involving three firearms under 2K2.1(b)(1)(A) applies.




Dated: February 9, 2021                                Respectfully submitted,

                                                       SCOTT W. MURRAY
                                                       United States Attorney

                                                       By: /s/ Anna Z. Krasinski
                                                       Anna Z. Krasinski
                                                       Assistant U.S. Attorney
                                                       W.V. Bar # 12762
                                                       53 Pleasant Street, 4th Floor
                                                       Concord, NH 03301
                                                       (603) 225-1552
                                                       anna.krasinski@usdoj.gov




                                               - 6 -
